PER CURIAM.
The summary judgment under review is set aside and the cause remanded for the trial court to conduct an evidentiary hearing and to make a finding as to whether the motion and notice of hearing was actually timely received by counsel for the ap*385pellants. See Hammett v. Hammett, 510 So.2d 632 (Fla.3d DCA 1987); Moses v. Bystrom, 489 So.2d 834 (Fla.3d DCA 1986). If timely notice was received, the judgment shall be reinstated. If there is a determination to the contrary, the judgment shall remain vacated. Moses v. Bystrom, 489 So.2d at 836.